Citation Nr: 1215030	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a left ankle disability prior to October 23, 2009.

2.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability from October 23, 2009.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Esq., of Goodman, Allen, & Filetti, PLLC


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These matters were previously before the Board in May 2011, at which time the Board denied the claim for a compensable rating for the left ankle disability prior to October 23, 2009, and assigned a 10 percent rating for the disability from October 23, 2009, to the present.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In October 2011, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand and an Amended Joint Motion for Partial Remand (Joint Motion).  The Joint Motion moved for the Court to partially vacate and remand the May 2011 Board decision with respect to the claim for a compensable disability rating prior to October 23, 2009, and for a disability rating greater than 10 percent from that date for the left ankle disability.  In requesting a remand for these issues, the parties determined that the Board did not provide an adequate statement of reasons and bases to support its decision with respect to the claims.  The Joint Motion also stated that the Board erred by finding that the duty to assist had been satisfied with respect to obtaining all of the Veteran's relevant medical records.  The parties requested that the decision not be disturbed with regards to the assignment of a 10 percent disability rating from October 23, 2009.  In October 2011, the Court granted the parties' Joint Motion.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As determined by the parties to the October 2011 Joint Motion, additional development is required prior to any further adjudication of the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As highlighted by the October 2011 Joint Motion, it does not appear that all of the medical records relevant to the Veteran's claims have been associated with the claims file.  The parties to the Joint Motion highlighted that VA has not attempted to obtain all of the Veteran's private treatment records from Dr. R.J.P., Dr. A.D., and any other medical provider who treated the Veteran in connection with his left ankle disability.  The parties also noted that while the RO contacted the Veteran in July 2009 and requested that he identify all health care providers who provided his treatment since April 2006, no attempt was made to obtain any medical records dated prior this time.  (The Board notes, and as highlighted by the parties, that the Veteran did not respond to the RO's request by providing VA with authorization to obtain his medical records).  As the claim file indicates that the Veteran received treatment for his left ankle disability prior to April 2006, and his private medical records dated after this time are still outstanding, the RO/AMC must endeavor to obtain all relevant outstanding treatment records.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records, it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the Veteran's private treatment records, VA has not attempted to obtain all of these records pursuant to 38 C.F.R. § 3.159(e)(2).  As these records are relevant to the Veteran's claims, on remand, the RO/AMC must contact the Veteran and request that he identify the names, dates, and locations of all medical facilities from which he received medical treatment for his left ankle disability so that any outstanding records may be associated with the claims file.

Moreover, the Board finds that the record is void of a contemporaneous assessment of the severity of the Veteran's left ankle disability.  In this regard, his left ankle disability was most recently assessed during an April 2010 VA examination; however, this examination does not take into account any relevant evidence that may be contained within the potentially outstanding medical records.  In light of the outstanding medical records, the Board also finds that after associating any private and VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination to assess the current severity of his service-connected left ankle disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

In so doing, the Board acknowledges the Veteran's Attorney's assertion that the most recent April 2010 examination is inadequate, as the VA examiner did not properly assess any limitation of motion or function during a period of flare up and his episodes of instability.  The Board recognizes that the duty to assist includes an examination of the Veteran at times when the disability is in the most prominent condition, such as flare-ups.  Ardison v. Brown, 6 Vet. App. 405 (1994); see also, Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  However, during the April 2010 examination, the Veteran explicitly denied experiencing flare-ups and instead reported that he always experienced left ankle pain.  Given the Veteran's most recent denial of flare-ups it would be difficult for VA to schedule him for an examination during an alleged flare-up.  However, the Veteran's complaints of pain and functional loss during a period of flare ups must be addressed during the remanded VA examination and during all future adjudication(s) of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he provide the names of all VA and private medical facilities and physicians who have treated him for his service-connected left ankle disability, to include physicians herein referred to as Dr. R.J.P. and Dr. A.D.  In so doing, the Veteran must include the dates of said treatment at any of the identified facilities.  All necessary authorizations from the Veteran should be obtained.  If identified records are not able to be obtained, all efforts to obtain such records should be documented in the claims file and the Veteran should be informed of the inability to obtain such records.

The Veteran is informed that VA law states the following:  "The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians. . . . [T]he claimant must authorize the release of existing records. . . ."  38 C.F.R. § 3.159(c)(1)(i) & (ii).

 2.  After associating any pertinent, outstanding records with the claims folder, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected left ankle disability.  The Veteran's claims file should be made available and reviewed by the examiner.  The examiner shall note such review, and identify and discuss important medical and lay evidence gleaned there from, in an examination report.

The examiner then shall describe and discuss the evidence of all relevant left ankle symptomatology.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  The examiner's findings must specifically include (1) range of motion, (2) the presence of any ankylosis, and (3) any joint abnormalities for each disability.  If possible, the examiner should also consider (4) any additional functional loss on use due to pain on motion or due to flare-ups of the left ankle or right ankle symptomatology.  The examiner shall note and describe in full any (5) instability or weakness of the left ankle.  

A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided in a legible report.  However, if any requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC shall then readjudicate the Veteran's claims.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


